DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, 7, 11, 12, 13, 15, 17, 19, 23, 40, 44, and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US 2008/0156366).
	Regarding claims 1 and 15, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in direct contact with both (106 in Fig. 1); the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) and the material forming each i-type quantum well layer is independently a group III nitride ([0023]), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10).
	Regarding claim 2, Kim discloses all the claim limitations as set forth above. Kim further discloses the bandgap of consecutive i-type quantum well layers decreases on moving away from a surface of the solar cell upon which, in use, sunlight will be incident ([0034]).
	Regarding claim 4, Kim discloses all the claim limitations as set forth above. Kim further discloses the constituent elements consist of indium ([0034]).
	Regarding claim 5, Kim discloses all the claim limitations as set forth above. Kim further discloses indium content in consecutive i-type quantum well layers increases on moving further away from an extent of the solar cell upon which, in use, sunlight is incident ([0034]).
	Regarding claim 7, Kim discloses all the claim limitations as set forth above. Kim further discloses the composition of individual i-type quantum well layers is substantially constant throughout their extent (depicted in Fig. 2).
	Regarding claim 11, Kim discloses all the claim limitations as set forth above. Kim further discloses the group III nitride material forming the i-type quantum well layers is indium gallium nitride ([0034] L3).
	Regarding claim 12, Kim discloses all the claim limitations as set forth above. Kim further discloses the i-type quantum well layers comprise indium gallium nitride and the indium and gallium contents vary between consecutive quantum well layers ([0032] L9-10).
	Regarding claim 13, Kim discloses all the claim limitations as set forth above. Kim further discloses the i-type layer having the highest bandgap and being located at the end of the solar cell closest to a surface adapted to receive sunlight will be the i-type quantum well layer with the lowest indium content ([0034]).
	Regarding claim 17, Kim discloses all the claim limitations as set forth above. Kim further discloses the barrier layers comprise indium gallium nitride ([0035] L1-2).
	Regarding claim 19, Kim discloses all the claim limitations as set forth above. Kim further discloses the bandgaps of the barrier layers are higher than the bandgap of the sandwiched i-type quantum well layer (depicted in Fig. 2).
	Regarding claim 23, Kim discloses all the claim limitations as set forth above. Kim further discloses the p-type layer closest to a sunlit surface has a higher bandgap than the subsequent i-type quantum well or barrier layers ([0028] L1-3; when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 40, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in direct contact with both (106 in Fig. 1); the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) having a higher bandgap than the adjacent i-type quantum well layers (depicted in Fig. 2), and the material forming each i-type quantum well layer is independently a group III nitride material ([0023]), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10), and wherein the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in 
InxGax-1N).
	Regarding claim 44, Kim discloses all the claim limitations as set forth above. Kim further discloses the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in InxGax-1N).
	Regarding claim 45, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in direct contact with both (106 in Fig. 1); the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) and the material forming each i-type quantum well layer is independently a group III nitride ([0023] L1-2), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10), and wherein the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in 
InxGax-1N).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0156366) as applied to claim 1 above.
	Regarding claim 22, Kim discloses all the claim limitations as set forth above.
	While Kim does disclose the multiple quantum well structure in contact with at least one blocking layer located between and in contact with the p-type layer and the multiple quantum well structure and at least one blocking layer located between and in contact with the n-type layer and the multiple quantum well structure (Bn layers on opposing ends of 115 in Fig. 2); Kim does not explicitly disclose each of the at least one blocking layers is an aluminum gallium nitride layer.
	Kim does disclose that Bn layers may be individually doped ([0043]), or graded by appropriate selection of the concentration of the band gap altering element during nanostructure growth ([0044]), and further discloses other bandgap altering elements may increase the bandgap, for example, the incorporation of aluminum increases in the bandgap of GaN ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include aluminum, as disclosed by Kim, as a bandgap altering element in the Bn layers, because as evidenced by Kim, the use of aluminum as a bandgap altering element amounts to the use of a known element in the art for its intended purpose to achieve an expected result.
	Regarding claim 38, Kim discloses all the claim limitations as set forth above. 	While Kim discloses consecutive i-type quantum well layers have different bandgap values due to variations in the thickness of the layers ([0040]) and further discloses consecutive i-type quantum layers have different bandgap values due to their having differing compositions of at least two of their constituent elements ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10); Kim does not explicitly disclose the different bandgap values are due to both the variations in thickness of the layers and the differing compositions.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to achieve the differing bandgap values disclosed by Kim by varying the thickness, varying the composition, or both, because Kim discloses both techniques for controlling the bandgap and one of ordinary skill would have found it obvious to use either technique or a combination of both when achieving the bandgap variation disclosed.
	Regarding claim 41, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in contact with at least one gallium nitride blocking layer located between and in contact with the p-type layer and the multiple quantum well structure and at least one gallium nitride blocking layer located between and in contact with the n-type layer and the multiple quantum well structure (Bn layers on opposing ends of 115 in Fig. 2), the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) having a higher bandgap than the adjacent i-type quantum well layers (depicted in Fig. 2), and the material forming each i-type quantum well layer is independently a group III nitride material ([0023]), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10), and wherein the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in InxGax-1N).
	Kim does not explicitly disclose each of the at least one blocking layers is an aluminum gallium nitride layer.
	Kim does disclose that Bn layers may be individually doped ([0043]), or graded by appropriate selection of the concentration of the band gap altering element during nanostructure growth ([0044]), and further discloses other bandgap altering elements may increase the bandgap, for example, the incorporation of aluminum increases in the bandgap of GaN ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include aluminum, as disclosed by Kim, as a bandgap altering element in the Bn layers, because as evidenced by Kim, the use of aluminum as a bandgap altering element amounts to the use of a known element in the art for its intended purpose to achieve an expected result.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0156366) as applied to claim 1 above, and further in view of Choi et al. ("Efficient blue light-emitting diodes with InGaN/GaN triangular shaped multiple quantum wells").
	Regarding claim 24, Kim discloses all the claim limitations as set forth above. 
	While Kim does disclose the top junction layer comprises indium gallium nitride ([0028] L1-3), Kim does not explicitly disclose the bottom junction layer comprises gallium nitride, indium gallium nitride or indium aluminum gallium nitride.
	Choi discloses a bottom junction layer comprising gallium nitride (last line of right column on page 2764).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to form the bottom junction layer of Kim with gallium nitride, as disclosed by Choi, because the use of a gallium nitride layer as a bottom junction layer in a semiconductor device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using gallium nitride for a junction layer based on the teaching of Choi.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0156366) as applied to claim 1 above, in view of Wang et al. ("Efficiency droop alleviation in InGaN/GaN light-emitting diodes by graded-thickness multiple quantum wells").
	Regarding claim 38, Kim discloses all the claim limitations as set forth above.
	While Kim discloses consecutive i-type quantum well layers have different bandgap values due to variations in the thickness of the layers ([0040]) and further discloses consecutive i-type quantum layers have different bandgap values due to their having differing compositions of at least two of their constituent elements ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10); Kim does not explicitly disclose the different bandgap values are due to both the variations in thickness of the layers and the differing compositions.
	Wang discloses optimization of graded-thickness multiple quantum wells by adjusting the indium content (lines 4 and 5 of left column of page 3; note: the reduction of the indium content disclosed will result in the increase of gallium content in InxGa1-xN disclosed).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to achieve the differing bandgap values by varying the thickness or varying the amount of constituent elements, as disclosed by Kim, or by varying the thickness and varying the amount of constituent elements as disclosed by Wang, because the use of either technique, or a combination of both techniques, are known in the art for the adjustment of bandgap values, and one of ordinary skill would have a reasonable expectation of success, based on the teachings of Kim and Wang, when employing the disclosed methods to achieve desired bandgap values. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 11-13, 15, 17, 19, 22, 23, 24, 38, 40, 41, 44, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/5/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726